MANNING, J.
The lien for advances to make crops— generally called “the crop lien” — provided for by section 1858 of the Revised Code, “ shall have preference of all other liens, except that for the rent of land.” This is expressly declared in the enactment. The lien takes priority over older liens not of the same nature, though previously obtained by mortgages, or other solemn instruments.
A statute which has this effect must be strictly construed; and the instrument by which the lien is created, must be conformed to all its essential requirements. When the law takes pains to declare that the advances to enable a crop to be made, for which a party may have on it this extraordinary lien, are “ advances in horses, mules, oxen, or necessary pro*675visions, farming tools and implements, or money to purchase the same.” we are not at liberty to add any other article to those so specified. This view is confirmed by the subsequent clause of the same section, in which these same things are referred to more concisely as the “necessary team, provisions and farming implements;” the word team, embracing “horses, mules and oxen,” and farming implements, “farming tools and implements.”
Other things, doubtless, there may be indispensable to the making of the crop. Laborers may be required to control the “horses, mules and oxen,” or to use the “tools and implements.” Yet, obvious as this must have been to the legislature, they did not include among the things for which the benefit of such a lien would be allowed, money for the purchase of labor, or to pay the hire of laborers, whether such hire was to be paid in ca,sh, or with clothing -or other supplies. The word “provisions,”" used in the statute, must be understood in the sense in which it is generally employed, especially on plantations, or in reference to their being used thereon, as meaning food and provender for men and beasts, and not in the broader signification which in some connec■tions it will, bear. For any other articles, as well as for those mentioned in section 1858, a mortgage on the crop to be grown, or on any other property of the mortgagor, may be executed; but the lien it creates will have priority over others only according as it may be older, or as it may obtain advantage over them by'being duly recorded. Anything else that may be required for the making of a crop, besides those mentioned in the statute, must be procured otherwise by the person needing them. He can not, for them, give a lien which shall have the privilege of precedence that is accorded to a crop lien.
The note or obligation given'to create the lien must, moreover, contain a declaration that the things or thing advanced, or moneys advanced to purchase the same, were obtained by the person procuring them, “ bona fide for the purpose of making a crop — and that, without such advance, it would not be in the power of such person to procure the necessary team, provisions and farming implements to make a crop.” Without a substantial compliance with these terms and conditions prescribed by law, the instrument can not operate to create a crop lien. But it maybe valid as an ordinary mortgage, if framed to have that effect, whether given for the articles mentioned in the statute or any other. — Gafford v. Stearns, 51 Ala. 434.
According to these views of' section 1858, neither of the *676instruments executed by Caldwell & Durrett, to the parties to this suit, creates a privileged crop lien. That to Somerville & McEachin does not, because none of the articles specified, or money to buy them, to enable a crop to be made, waá advanced by them in the year 1872. This is proved and admitted. And the instrument to the defendants, R. & J. McLester, does not create a crop lien, because it speaks only of “supplies” furnished and to be furnished, without specifying of what class these supplies were; and when we come to look into the account of them, we see at once that a very large portion were not of the kind mentioned in. the statute.
Both instruments, however, are framed so that they may be operative as common mortgages, supposing them to be free from fraud. There is no imputation of this against the deed made to appellants, the McLesters. Respecting that to Somerville & McEachin, the question of fraud, or not, was fairly submitted upon proper instructions by the circuit court to the jury; who, by their verdict, determined it in favor of appellees, the plaintiffs below. And they, having the older and first recorded of the two instruments, are entitled to have the debt it provided for first discharged.
We think there was no error in the charges .given by the circuit judge to the jury. In some particulars, one or two of them might have been advantageously explained by additional instructions, if such had been requested.
The measure of damages was not incorrectly stated — the expenses of collection having been expressly provided for in the mortgage to plaintiffs below. — See Harbinson v. Harrell, 19 Ala. 753, 759.
The fourth instruction requested by defendants and refused, which relates to the corn, &c., obtained of Mrs. Caldwell, the lessor for the rent due to her, did not present the question in regard to that matter, separately from defendant’s claim of priority for their advances, and was, therefore, properly refused.
According to the view we have taken of the rights of the parties, there was no error in the refusal by the court to give the other instructions asked by defendants below, and its judgment is affirmed.